Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 1 of 10 Page ID
                                 #:7388




                  Exhibit
                    D



                                 Exhibit D
                                 Page 864
 Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 2 of 10 Page ID
                                  #:7389


1 BARON & BUDD, P.C.
     Scott Summy (Pro Hac Vice, TX Bar No. 19507500)
2 SSummy@baronbudd.com
     Carla Burke Pickrel (Pro Hac Vice, TX Bar No. 24012490)
3 cburkepickrel@baronbudd.com
     3102 Oak Lawn Ave, #1100
4 Dallas, Texas 75219
     Telephone: (214) 521-3605
5
     BARON & BUDD, P.C.
6 John P. Fiske (SBN 249256)
     Fiske@baronbudd.com
7 11440 W. Bernardo Court, Suite 265
     San Diego, California 92127
8 Telephone: (858) 251-7424

9 Proposed Lead Class Counsel
     Additional counsel listed on signature page
10
                            UNITED STATES DISTRICT COURT
11
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
     CITY OF LONG BEACH, a municipal                  CASE NO.: 2:16-cv-03493-FMO-AS
13 corporation; COUNTY OF LOS
14 ANGELES, a political subdivision; CITY             DECLARATION OF JOHN FISKE IN
     OF CHULA VISTA, a municipal                      SUPPORT OF MOTION FOR
15   corporation; CITY OF SAN DIEGO, a                CERTIFICATION OF SETTLEMENT
     municipal corporation; CITY OF SAN               CLASS, PRELIMINARY APPROVAL
16   JOSE, a municipal corporation; CITY OF           OF CLASS ACTION SETTLEMENT,
                                                      APPROVAL OF NOTICE PLAN,
17
     OAKLAND, a municipal corporation;                APPOINTMENT OF CLASS ACTION
     CITY OF BERKELEY, a municipal                    SETTLEMENT ADMINISTRATOR,
18   corporation; CITY OF SPOKANE, a                  AND APPOINTMENT OF CLASS
     municipal corporation; CITY OF                   COUNSEL
19   TACOMA, a municipal corporation;
     CITY OF PORTLAND, a municipal                    Time of Hearing: 10:00 a.m.
20   corporation; PORT OF PORTLAND, a                 Date of Hearing: July 23, 2020
21   port district of the State of Oregon;            Courtroom: 6D
     BALTIMORE COUNTY, a political                    Honorable Fernando M. Olguin
22   subdivision; MAYOR AND CITY
     COUNCIL OF BALTIMORE; all
23   individually and on behalf of all others         File Date:       May 19, 2016
     similarly situated,                              Trial Date:      May 11, 2021
24
                                    Plaintiffs,
25   v.
26
   MONSANTO COMPANY; SOLUTIA
27 INC., and PHARMACIA LLC, and DOES
   1 through 100,
28                       Defendants.
                                                  1
                                                                    CASE NO.: 2:16-cv-03493-FMO-AS
                                                                     DECLARATION OF JOHN FISKE

                                          Exhibit D
                                          Page 865
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 3 of 10 Page ID
                                      #:7390


1                           DECLARATION OF JOHN P. FISKE
2         I, John Fiske, declare as follows:
3      1. I am an attorney licensed to practice in all courts in the State of California. I make
4         this declaration in support of Plaintiffs' Motion for Preliminary Approval of Class
5         Action Settlement and Direction of Notice under Fed.R.Civ.P.23(e). I have
6         personal knowledge of the following facts, and if called as a witness, I could and
7         would testify competently to them.
8      2. I am a Shareholder in the law firm of Baron & Budd, P.C. I have practiced with
9         the Firm's Environmental Litigation Group since July 2016 and have been
10        licensed since June 2007.
11     3. My experience. I have a significant amount of experience as lead counsel in
12        complex environmental litigation cases, specifically for public entities. For more
13        than 5 years, I have represented numerous public entities and individuals in
14        environmental tort cases that are substantively similar to the proposed Class
15        Action.
16     4. Many of the cases I have worked on involve environmental and public resources
17        damages, product liability, trespass, nuisance, and negligence, primarily focused
18        on public entities as plaintiffs. This type of litigation has resulted in billions of
19        dollars in recoveries for my clients. Some of the most significant mass tort, class
20        action, public entity, and environmental cases, in which I had a leadership role,
21        include the following:
22           a. Southern California Fire Cases, JCCP No. 4965, Superior Court of the
23               State of California, County of Los Angeles; Court-Appointed Co-Lead
24               Counsel for Public Entities against Southern California Edison; Resulting
25               in $150 million recovery for multiple public entities including but not
26               limited to County of Santa Barbara, City of Santa Barbara, County of
27               Ventura, and City of San Buenaventura, among several other public
28
                                                 2
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                 DECLARATION OF JOHN FISKE

                                             Exhibit D
                                             Page 866
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 4 of 10 Page ID
                                      #:7391


1               entities; 2020 California Lawyer Attorney of the Year (“CLAY”) Award in
2               Environmental Law.
3            b. Woolsey Fire Cases, JCCP No. 5000, Superior Court of the State of
4               California, County of Los Angeles. Court-Appointed Co-Lead Counsel for
5               Public Entities against Southern California Edison; Resulting in $210
6               million recovery for multiple public entities including but not limited to
7               County of Los Angeles, City of Malibu, County of Ventura, City of
8               Westlake Village, City of Agoura Hills, and City of Thousand Oaks,
9               among several other public entities; 2020 California Lawyer Attorney of
10              the Year (“CLAY”) Award in Environmental Law.
11           c. California North Bay Fire Cases, JCCP No. 4955, Superior Court of the
12              State of California, County of San Francisco; lead counsel for public
13              entities including but not limited to County of Sonoma, County of Napa,
14              City of Santa Rosa, and City of Napa, among several other public entities;
15              Resulting in $415 million recovery.
16           d. Town of Paradise v. PG&E Corporation, et al., Case No. 19CV00259; and,
17              County of Butte v. PG&E Corporation, et al., Case No. 19CV00151; lead
18              counsel for public entities in the 2018 Camp Fire cases, resulting in $582
19              million recovery for public entities.
20           e. Danielle Trujillo, et al. v. Ametek, Inc., et al. Case No.: 15-cv-01394,
21              Southern District of California; lead counsel in toxic tort/environmental
22              class action representing students and teachers from a school located above
23              a groundwater contamination plume; Preliminary approval and class case
24              pending claims process and final approval; Part of a larger $10 million
25              settlement.
26           f. Adam Cox, et al. v. Ametek, Inc. et al., Case No.: 17-cv-0597 in the
27              Southern District of California; lead counsel in environmental/toxic tort
28              class action representing mobile home owners living above a groundwater
                                               3
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF JOHN FISKE

                                           Exhibit D
                                           Page 867
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 5 of 10 Page ID
                                      #:7392


1               contamination plume; Preliminary approval and class case pending claims
2               process and final approval; Part of a larger $10 million settlement.
3            g. Fitbit Cases, JCCP 4880; Court appointed Co-Lead Counsel for hundreds
4               of personal injury cases caused by defective product; products liability; $3
5               million recovery.
6            h. Jim Spivey v. Fitbit, Inc., et al., Case No. 37-2014-00007109, class action
7               against Fitbit, Inc. for defective product.
8            i. JUUL Labs Product Cases, JCCP No. 5052, Los Angeles County Superior
9               Court; Court appointed Co-Lead Counsel for Public Entities in products
10              liability, public nuisance, and negligence actions; Cases currently pending.
11           j. California Opioid Consortium of 36 Counties and Cities; lead counsel for
12              36 California county and city plaintiffs, including but not limited to County
13              of San Diego, County of Monterey, City of San Jose, and several others,
14              suing Opioid manufacturers, distributors, and retailers in the Opioid MDL
15              in the Southern District of Ohio; Cases currently pending.
16     5. Intent of this Declaration. This Declaration is intended to supplement the
17        Declaration of Scott Summy rather than overlap with or repeat the same
18        attestations made therein.
19     6. I am a California-licensed lawyer and my office is located in San Diego,
20        California, where the first of these PCB stormwater contamination cases was
21        filed. In late 2014 and early 2015, while an attorney at Gomez Trial Attorneys
22        located in San Diego, California, I learned of PCB contamination in San Diego
23        Bay; and, I learned of the legal and financial responsibility imposed on the City of
24        San Diego and the San Diego Unified Port District for regulatory actions
25        requiring expensive remediation. Around the same time, I began a professional
26        working relationship with Scott Summy at Baron & Budd, and we decided to
27        work together to investigate and explore potential lawsuits helping the City of
28        San Diego and the Port of San Diego recover costs paid to remediate PCBs. The
                                               4
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF JOHN FISKE

                                            Exhibit D
                                            Page 868
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 6 of 10 Page ID
                                      #:7393


1         first of these actions was filed by the City of San Diego and the Port of San Diego
2         on March 13, 2015 in the Southern District of California.
3      7. Public Entity Client Co-Counsel Involvement and Communications. The City of
4         San Diego was the first plaintiff to file suit in these cases in March 2015,
5         followed by cities such as the City of Spokane and the City of San Jose, among
6         others. Including the first case filed, 11 Named Class Members have filed suit in
7         their respective jurisdictions and venues. The other 2 Named Class Members
8         retained Baron & Budd as outside counsel and were preparing their complaints
9         for filing when the settlement negotiations began. All public entities, through
10        their in-house counsel and staff, have been actively involved throughout the
11        litigation, including the evaluation of the claims, the preparation of the complaint,
12        the preparation, organization, and production of discovery, the technical expert-
13        intensive development of the cases.
14     8. After the City of San Diego complaint was filed, I began working with several
15        other cities and public entities along the west coast to learn of similar PCB related
16        regulations causing similar PCB related costs. For each case, in addition to my
17        own extensive and original research into the issue of PCB contamination of
18        stormwater as a potential tort action, I immediately began working with each
19        client and each of the Named Class Plaintiffs in successive order as each case
20        developed and was filed. Each client selected one or more in house counsel to
21        work as co-counsel with us in each case, and that client co-counsel became my
22        primary contact for the cases.
23     9. Since the beginning, I have been the lead contact with each of the Named Class
24        Plaintiffs’ client co-counsel, which are also counsel of record. For the Named
25        Class Plaintiffs, including starting with San Diego and continuing as more cases
26        developed, our firms established some regularly lines of communication for
27        coordination of counsel and clients. For example, we utilized a regularly
28        scheduled monthly phone call for all clients in order to establish standing updates
                                                5
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF JOHN FISKE

                                            Exhibit D
                                            Page 869
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 7 of 10 Page ID
                                      #:7394


1         on the cases, to coordinate actions and communications, to share strategy, and to
2         work together. Another example of regular communications includes an email list
3         serve that allowed for group discussion of the case and case strategy.
4      10.The client co-counsel, as counsel of record, have been regularly and personally
5         involved in each of their respective cases. All cases were filed individually, and
6         Plaintiff’s motion to coordinate and centralize the cases was denied by the
7         Judicial Panel on Multidistrict Litigation. Therefore, each client was represented
8         by the two firms, Gomez Trial Attorneys and Baron & Budd, in each respective
9         case. In July 2016, I moved my practice from Gomez Trial Attorneys to Baron &
10        Budd, and I continued in the same role for these PCB cases.
11     11.Throughout the cases, the lawyers, paralegals, and staff worked regularly and
12        personally on each case because each case was separately litigated in its
13        respective court. As such, I and other lawyers worked to understand the law,
14        liability, causation, injury, and damages issues for each and every case—of the 13
15        Named Class Plaintiffs this included four states and at least six federal district
16        courts, and even more courtrooms as some cases were not related.
17     12.Throughout the representation, the client co-counsel were heavily involved,
18        including during legal motions, discovery, strategy, trial preparation, and
19        ultimately throughout the resolution discussions. Of particular note is the
20        technically intensive expert work and evaluation required to develop these cases.
21        Not only were client co-counsel regularly involved, but so were client staff,
22        including specifically technical staff and subject matter lawyers specializing in
23        environmental, stormwater, or public works issues. As each case was litigated
24        individually, our firm worked closely with each client to understand the technical
25        environmental engineering characteristics of each client’s cases. These issues
26        were particularly complex legally and scientifically.
27     13.The Named Class Plaintiffs were actively engaged and understand the demands
28        and risks of litigation. They produced numerous documents, assisted Class
                                                6
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                DECLARATION OF JOHN FISKE

                                            Exhibit D
                                            Page 870
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 8 of 10 Page ID
                                      #:7395


1         Counsel with fact development, answered several dozen sets of discovery
2         requests, and regularly communicated with me and other lawyers at Baron &
3         Budd to remain up to date on the litigation.
4      14.I retained Dr. Michael Trapp of Michael Baker International, of an office located
5         in San Diego County, to advise and work on the litigation as a consultant. Dr.
6         Trapp later became a testifying expert in some of the cases, and ultimately
7         became one of the two consulting experts on class member identification and
8         settlement allocation projects. Because Dr. Trapp had consulted during several of
9         the cases in active litigation, from San Diego to Long Beach to Spokane, and
10        others, Dr. Trapp was well-acquainted with the case and best-positioned to help
11        consult on class member identification and settlement allocation.
12     15.As settlement discussions developed, Scott Summy and I met regularly with Dr.
13        Trapp and another expert, Rob Hesse, to undertake what would be a set of
14        massive research projects.
15     16.Scott Summy and I, working with Dr. Trapp and Rob Hesse, have gone through
16        extensive and exhaustive efforts to identify all Settlement Class Members from
17        publicly-available government data — a research project never before completed.
18     17.The massive research project included hundreds, if not thousands, of collective
19        professional hours to solve for a problem never solved before. The problem
20        involved two steps: (1) how do we identify the class members and (2) how do we
21        fairly allocate settlement funds. While there is publicly available data to solve for
22        these problems, there is no one relational database that connects the data required
23        for this project.
24     18.After many in person meetings with Dr. Trapp and Rob Hesse, it was determined
25        that the use of publicly available information such as US EPA 303(d) water
26        bodies, USGS HUC 12 watersheds, Total Maximum Daily Load regulatory
27        actions, US EPA Superfund Sites, US EPA Sediment Sites, and US Census
28        Bureau data could best serve our goal of identifying class members and then
                                                7
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF JOHN FISKE

                                           Exhibit D
                                           Page 871
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 9 of 10 Page ID
                                      #:7396


1         designing a fair an equitable allocation process. Designing how to approach the
2         class identification and allocation project alone took hundreds of collective hours.
3         The actual research took many hundred more.
4      19.The research project, as described more fully in the declarations of Dr. Trapp and
5         Rob Hesse, took place over many months and required hundreds if not thousands
6         of collective professional hours. During the entire process, both Scott Summy and
7         I remained involved with oversight and direction, and we regularly communicated
8         with the clients regarding the process, the results, the updates, and the changes. At
9         one point, the regularly scheduled monthly calls turned into regularly scheduled
10        weekly calls in order to continue the high level of coordination among two sets of
11        experts and 13 Named Class Plaintiffs.
12     20.Ultimately, 2,528 class members were identified, after extensive research and
13        quality assurance/quality control efforts. All 2,528 class members qualify to
14        receive funds under the Monitoring Fund. Of those 242 class members were
15        subject to a TMDL, TMDL Alternative, or TMDL direct to implementation
16        regulation. And, nine PCB contaminated Sediment Sites and twelve class
17        members were determined to involve PCB contribution through stormwater
18        discharges. Attached hereto are the Declarations of Michael Trapp (Exhibit D1)
19        and of Rob Hesse (Exhibit D2).
20     21.The ultimate result of the class identification and allocation research project is the
21        most comprehensive and extensive research project identifying cities, towns,
22        villages, townships, boroughs, counties, and independent port districts and their
23        potential PCB contributions and associated costs of its kind ever conducted.
24        Baron & Budd lawyers, paralegals, and other staff identified the mailing
25        addresses of all 2,528 Initial Settlement Class Members. (Exhibit I).
26     22.Moreover, the Named Class Plaintiffs provide a widely diverse representation of
27        class members, including Phase I, Phase II, city, county, and port permittees.
28
                                                8
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                DECLARATION OF JOHN FISKE

                                            Exhibit D
                                            Page 872
     Case 2:16-cv-03493-FMO-AS Document 213-5 Filed 08/07/20 Page 10 of 10 Page ID
                                       #:7397


 1      23.The Named Class Plaintiffs have communicated that they understand their duties
 2         as class representatives, have agreed to consider the interests of absent Class
 3         members, and have actively participated through discussions with Lead Class
 4         Counsel, including me, in this litigation and will continue to do so. They have no
 5         interests that would be in conflict with the Settlement Class Members and will
 6         continue to vigorously protect class interests, as they have throughout this
 7         litigation.
 8      24.No Class Representative was promised, or conditioned its representation on, the
 9         expectation of a service award.
10      25.I declare under penalty of perjury under the laws of the State of California that the
11         foregoing is true and correct to the best of my knowledge.
12
13 Executed this 23rd day of June 2020, at San Diego, California.
14
15                                        _______________________
16
                                          John Fiske
                                          Baron & Budd, P.C.
17                                        11440 West Bernardo Drive, Suite 265
18                                        San Diego, California 92127

19
20
21
22

23
24
25
26
27
28
                                                9
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                DECLARATION OF JOHN FISKE

                                             Exhibit D
                                             Page 873
